
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 29
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Ms. Loretta Sanchez of
			 California (for herself, Ms. Zoe Lofgren
			 of California, and Mr.
			 Royce) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for Internet freedom in
		  Vietnam.
	
	
		Whereas the Internet is a tool to exercise freedom of
			 expression and association, both of which are basic human rights;
		Whereas the Internet is a medium to share information
			 freely, promote social and economic development, and connect Vietnamese
			 citizens domestically and internationally;
		Whereas the Government of Vietnam created the
			 Administration Agency for Radio, Television and Electronics Information in
			 October 2008 and issued Circular 07 in December 2008 to restrict Internet
			 freedom, censor private blogs, and compel information technology companies to
			 cooperate with government efforts to monitor personal information of Internet
			 users;
		Whereas the Government of Vietnam has imprisoned bloggers
			 and numerous democracy activists who have distributed their peaceful views over
			 the Internet;
		Whereas the Government of Vietnam continues to firewall
			 external Web sites promoting democracy and human rights; and
		Whereas these actions violate individuals’ right to
			 freedom of speech and expression: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the right of Vietnamese citizens
			 to access Web sites of their choosing and to have the freedom to share and
			 publish information over the Internet;
			(2)calls on the
			 Government of Vietnam to repeal Circular 07, Article 88, and similar statutes
			 that restrict the Internet, so as to be in line with the International Covenant
			 on Civil and Political Rights, to which the Socialist Republic of Vietnam is a
			 signatory; and
			(3)calls on the
			 Government of Vietnam to become a responsible member state of the international
			 community by respecting individuals’ freedom of speech, freedom of press, and
			 freedom of political association.
			
